Citation Nr: 1605804	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  15-31 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include a nervous disorder.

2.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment only pursuant to the provisions of 38 U.S.C.A. § 1702 (West 2014).

3.  Entitlement to service connection for sleep apnea to include as due to exposure to herbicides.

4.  Entitlement to service connection for type II diabetes mellitus to include as due to exposure to herbicides.

5.  Entitlement to service connection for hypertension to include as due to exposure to herbicides and/or secondary to diabetes.

6.  Entitlement to service connection for a bilateral foot disorder to include as due to exposure to herbicides and/or secondary to diabetes.

7.  Entitlement to service connection a back disorder.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to October 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

The Veteran requested a Board videoconference hearing in the August 2015 substantive appeal.  Thereafter, he requested the RO in writing to cancel his videoconference hearing  and to send his case directly to the Board.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and it will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2015).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sleep apnea, diabetes, hypertension, bilateral foot disorder, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a psychiatric disability to include a nervous disorder.

2.  The preponderance of the evidence shows that the Veteran did not have an active psychosis that developed within two years of separation from active duty service and the Veteran does not currently have such a diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability to include a nervous disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

2.  The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. § 1702 (West 2014); 38 C.F.R. §§ 3.12, 3.384 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding a claim for service connection, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

Letters dated in March 2013 and June 2013 satisfied the duty to notify provisions.  Specifically, the letters advised the Veteran what information and evidence was needed to substantiate a service connection claim.  He was informed of his and VA's respective duties for obtaining evidence.  The letters requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  Lastly, the Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.
	
Pertinent to the claim of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702, the Board notes that the aforementioned VCAA letters failed to address such claim.  This being the case, the VCAA notice as relevant to such issue was defective.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court (Supreme Court) reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  

In the instant case, the Veteran has not identified any deficiency in notice that would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the lack of notice provided to the Veteran resulted in prejudicial error.  In this regard, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.  

The evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claim of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 based on the information that was provided to him during the course of his appeal.  Specifically, the August 2013 rating decision and the July 2015 statement of the case informed the Veteran that a determination of service connection under 38 U.S.C.A. § 1702 is for the purpose of providing eligibility for hospital and medical treatment for Veterans of World War II, Korean Conflict, Vietnam era, or Gulf War Veterans who develop an active psychosis or any active mental illness during or within two years from the date of separation from such service or within two years of the end of the war period, whichever is earlier.  The Veteran was further advised that his claim was denied as the evidence showed that he was not diagnosed with a psychosis within the required time period.  As such, the claim was denied.

For the foregoing reasons, VA's failure to provide the Veteran with adequate VCAA notice with respect to the issue of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Furthermore, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, a VA examination dated in July 2013, and lay statements from the Veteran.

The July 2013 VA mental health examination reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The examiner discussed the relevant evidence of record and documented the results of the evaluation.  Following the above, the examiner provided an explanation for her determination that the Veteran did not have a current diagnosis of a psychiatric disability.  Based on the foregoing, the Board finds the VA examination is adequate for adjudication purposes.  

In conclusion, the record presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 
II.  Criteria and Analysis for Service Connection Claim 

The Veteran asserts that he has a current psychiatric disorder (specifically a nervous disorder) that is related to active military service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for a psychiatric disability to include a nervous disorder, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  VA treatment records do not document a current diagnosis of any psychiatric disorder.  He underwent a VA mental health examination in July 2013 and the examiner determined that the Veteran does not meet the criteria for a mental disorder.  The examiner noted that the Veteran has occasional mild irritability and frustration, but these are not a full mental condition.  The examiner explained that the mental status examination, clinical history, and psychosocial course are negative for a mental condition.  Based on the foregoing, the Board finds that preponderance of the competent medical evidence of record shows that the Veteran does not have a current diagnosis of a psychiatric disability to include a nervous disorder. 

The Veteran contends that he experiences nervousnees or anxiety.  Lay persons can provide an eyewitness account of a Veteran's observable symptoms, such as feelings of nervousness or anxiety.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, the Veteran is not competent to report that he meets the criteria of an anxiety or nervous disorder as this requires special medical knowledge.  Therefore, while the Board has considered the assertions of the Veteran, it finds that the statements are not competent evidence that the Veteran meets the criteria of a psychiatric disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The grant of service connection requires competent evidence to establish a diagnosis of the claimed disability.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as there is no evidence of a current psychiatric disability, the Board must find that the Veteran's claim of entitlement to service connection for a psychiatric disability to include a nervous disorder is not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim for service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

III.  Criteria and Analysis for Service Connection for Psychosis for Treatment Purposes

Under 38 U.S.C.A. § 1702(a) , any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702 (West 2014).

The Board finds that the current medical records do not include a diagnosis or other medical evidence of psychosis.  VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  Under 38 C.F.R. § 3.384, the term psychosis is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

The Veteran sought mental health treatment in April 1973.  He reported mild anxiety, some depression, and some difficulty sleeping.  He was diagnosed with situational anxiety.  Service treatment records and post service treatment records show that Veteran has not been diagnosed with a psychosis as defined by VA regulations.  To the extent that the Veteran contends that he does suffer from such a psychosis, the Board affords far greater weight to the findings of medical professionals, none of whom have diagnosed the Veteran with a psychosis.

In conclusion, the Veteran does not have a current psychosis and there is no evidence that the Veteran developed psychosis within two years of separating from active service.  Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis under 38 U.S.C.A. § 1702. 


ORDER

Entitlement to service connection for a psychiatric disorder to include a nervous disorder is denied.

Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702, is denied.


REMAND

With respect to the Veteran's service connection claims for type II diabetes mellitus, hypertension, and sleep apnea due to herbicide exposure, the Board notes that the Veteran's DD Form 214 shows that the Veteran did not serve in the Republic of Vietnam, but that he had service in Korea.  The Veteran's unit (31st Infantry Division, 2nd Battalion) is recognized as having service along the demilitarized zone (DMZ).  VA has conceded herbicide exposure to include Agent Orange to veterans who served in the Veteran's unit between April 1, 1969 to August 31, 1971.  As the Veteran did not enter active duty service until November 1971, he cannot receive service connection based on the presumptsion of herbicide exposure.  However, the Veteran may still receive service connection on a direct basis.  The Veteran's service personnel records are not associated with the claims file.  In this case, the Board finds that these records are necessary to adequately adjudicate the Veteran's claim as it may indicate that the Veteran was exposed to herbicides.  Thus, a remand is necessary in order to obtain these records.

Furthermore, a letter dated in February 2012 from the Veteran's private physician reflects that the Veteran's hypertension and symptoms of diabetic neuropathy (which may related to the Veteran's claimed bilateral foot disorder) may be secondary to his service-connected type II diabetes mellitus.  As the outcome of the Veteran's service connection claims for hypertension and a bilateral foot disability may be dependent on whether service connection is established for type II diabetes mellitus, these claims are inextricably intertwined.  

Regarding the Veteran's service connection claim for a back disorder, the Veteran reported that he received treatment for low back pain at the VA Medical Center (VAMC) in Chicago when he was released from military service.  These records are not associated with the claims file and it does not appear that the RO has attempted to obtain these records.  Thus, a remand is necessary to obtain any outstanding VA treatment records with respect to the Veteran's claimed back disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to his service connection claims on appeal. After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

2. Attempt to obtain all service personnel records from the appropriate personnel department and/or repositories.  If no records are available, attempt to obtain records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the appellant with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the appellant to respond.  Associate all documents obtained with the claims file.

3. Obtain and associate with the claims file any outstanding VA treatment records from the VAMC in Chicago, Illinois from October 1973 to November 1975 

4. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


